Third District Court of Appeal
                              State of Florida

                         Opinion filed August 22, 2018.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                              No. 3D18-1598
                        Lower Tribunal No. 12-21583
                            ________________


                        Anthony Patrick Baratta,
                                   Appellant,

                                       vs.

                        Tatiana Costa-Martinez,
                                   Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Rosa C.
Figarola, Judge.

     Anthony Patrick Baratta, in proper person.

     Tatiana Costa-Martinez, in proper person.

      Mandel Law Group, P.A., and Roberta G. Mandel, former counsel for
appellee.


Before SUAREZ, SALTER, and LINDSEY, JJ.

     PER CURIAM.
      Respondent/Father Anthony Patrick Baratta appeals the Pick-Up Order and

Break Order entered on August 3, 2018. The pick-up order was entered upon the

Motion for Order of Commitment to Take Respondent/Father into Custody and for

Writ of Bodily Attachment filed by the Mandel Law Group on July 31, 2018. This

motion was accompanied by an affidavit from attorney, Roberta G. Mandel, Esq.,

attesting that Baratta had failed to comply with the trial court’s July 25, 2016 order

to pay approximately $21,000 in attorney’s fees to the Mandel Law Group, P.A.

The Mandel Law Group formerly represented the Petitioner/Mother Tatiana Costa-

Martinez.

      We reverse the pick-up order because, upon the filing of the motion for

order of commitment and accompanying affidavit, no show cause order was issued

and because there was no compliance with Florida Rule of Criminal Procedure

3.840, applicable to indirect criminal contempt proceedings. See Maher v. Junior,

198 So. 3d 949 (Fla. 3d DCA 2016); Anton v. Anton, 106 So. 3d 34 (Fla. 3d DCA

2013); De Castro v. De Castro, 957 So. 2d 1258 (Fla. 3d DCA 2007); Decoro v.

State, 771 So. 2d 627 (Fla. 3d DCA 2000); Baker v. Green, 732 So. 2d 6 (Fla. 4th

DCA 1999).

      We therefore reverse the trial court’s finding of indirect criminal contempt

without prejudice.

      Reversed.



                                          2
3